NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                               Fed. R. App. P. 32.1



                   United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois 60604

                                             Submitted February 21, 2012
                                                Decided May 15, 2012

                                                           Before

                                        MICHAEL S. KANNE, Circuit Judge

                                        ILANA DIAMOND ROVNER, Circuit Judge

                                             ANN CLAIRE WILLIAMS, Circuit Judge




No. 09-1666

IRVING L. CROSS,                                                    Appeal from the United States District
                                 Petitioner‐Appellant,              Court for the Northern District of Illinois,
                                                                    Eastern Division.
          v.
                                                                    No. 1:05‐cv‐05692
MARCUS HARDY, Acting Warden,
                        Respondent‐Appellee.                        William J. Hibbler, 
                                                                    Judge.

                                                         O R D E R

       Pursuant to the decision of the Supreme Court in Hardy v. Cross, 132 S. Ct. 490 (2012),
which reversed our decision in Cross v. Hardy, 632 F.3d 356 (7th Cir. 2011), the judgment
of the district court is AFFIRMED.